Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019202146.8, filed on 02/18/2019 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 4-13 are allowed.
Claims 2-3 were canceled by the applicant in the amendments filed on 02/09/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a pulley device with the particular structural configuration recited within independent claim 1. More specifically, a pulley device comprising: a bearing having an outer ring and an inner ring, and a two C-shaped pulley parts that are mounted on the outer ring of said bearing; each of the pulley parts having an inner portion, an outer cylindrical portion, and a radial intermediate portion the open ends of the two pulley parts faces each other, the axial inner ends of the inner portions of the two pulley parts are axially spaced from each other, and the axial inner ends of the outer cylindrical portions of the two pulley parts are in axial abutment with each other; wherein, the cross section of each radial intermediate portion has a shape of an arc circle. As set forth in the previous office action (dated 01/18/2022), Rasche (WO2006/092187A1) in view of Koda et al. (U.S. PGPUB 2016/0017978A1) can render obvious a pulley device that is noticeably similar to applicant’s claimed pulley device. That is, the two pulley parts in Rasche’s pulley device can be modified using the teachings in Koda et al. to provide each said pulley parts with a radial intermediate portion having an arc circle cross-sectional shape. Yet, as further noted in the previous office action (dated 01/18/2022), Rasche does not explicitly disclose the axial inner ends of the inner portions of the two pulley parts being axially spaced from each other, while the axial inner ends of the outer cylindrical portions of said two pulley parts axially abutting each other. In fact, in Rasche, the axial inner ends of the inner portions and the axial outer ends of the outer cylindrical portions are all respectively in axial abutment. Furthermore, Koda also fail to provide any suggestions that may cure these deficiencies in Rasche. Examiner however acknowledge, that Wood (GB141829A) does propose a pulley device with two pulley parts, each including an inner portion, an outer cylindrical portion, and a radial intermediate portion; where the axial inner ends of the inner portions are axially spaced from each other, while the axial inner ends of the outer cylindrical portions are in axial abutment with each other. Nevertheless, the pulley device taught by Wood does not include a bearing with a rotatable outer ring and a coaxial fixed inner ring, or two pulley parts with corresponding radial intermediate portions having arc circle cross-sectional shapes. In addition, one of ordinary skill in the art would not have any reasonable motivation (i.e. either structural or functional) to alter Rasche’s pulley device in a manner that would prevent axial abutment between the axial inner ends of the inner portions of the two pulley pars (or to axially space said axial inner ends of the inner portions away from each other). Furthermore, none of the other pertinent prior art identified by the examiner, propose a pulley device comprising the precise collective structure/ features described within claim 1. Therefore, claim 1 limitations include allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.
Accordingly, examiner has determined the pulley device claimed in claims 1 and 4-13, to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654 				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654